April 5, 2011 Glencore Baarermattstrasse 3 CH-6341 Baar, Switzerland Attn:Head of Aluminum Department Gentlemen: This letter constitutes the agreement (the “Agreement”) between Century Aluminum Company (the “Company”), on the one hand, and Glencore AG (“Glencore”) and each of the other Persons (as defined below) set forth on the signature pages hereto (the “Glencore Affiliates”), on the other hand, with respect to the matters set forth below.Glencore, the Glencore Affiliates and the affiliates (as defined below) of each of the foregoing are collectively referred to as the “Glencore Group.” 1. The Company and the Glencore Group agree that the nominees of the Board of Directors of the Company (the “Board”) to stand for election at the Company’s 2011 Annual Meeting of Stockholders, any Special Meeting of Stockholders held in lieu thereof and any postponement, adjournment or delay thereof (the “2011 Annual Meeting”) shall be Steven Blumgart, Steven Kalmin (each, a “Glencore Designee” and together, the “Glencore Designees”) and Terrence Wilkinson (the “Independent Nominee”, and together with the Glencore Designees, the “2011 Nominees”).Each of the 2011 Nominees shall be nominated as a Class III director with a term expiring at the Company’s 2014 Annual Meeting. 2. Glencore hereby represents, acknowledges and agrees that each of the Glencore Designees meets the requirements of the Company’s written policies and practices (as the same exist as of the date of this Agreement and made available to Glencore) (the “Director Policies”) to be qualified to serve as a member of the Board.The Company hereby represents, acknowledges and agrees that the Board has determined to, and shall, nominate each 2011 Nominee to stand for election at the 2011 Annual Meeting as a Class III director with a term expiring at the Company’s 2014 Annual Meeting.The Glencore Group represents and warrants that as of the date hereof it is not aware of any reason that any 2011 Nominee would not be able to serve as a member of the Board upon election at the 2011 Annual Meeting. 3. If (i) at any time at or prior to the 2011 Annual Meeting either Glencore Designee shall have ceased for any reason (whether by death, disability or otherwise) to be a nominee of the Board to stand for election at the 2011 Annual Meeting as a Class III director with a term expiring at the Company’s 2014 Annual Meeting or (ii) having been elected to the Board at the 2011 Annual Meeting, either Glencore Designee shall cease to be a member of the Board for any reason at any time prior to the date of the Company’s 2014 Annual Meeting of Stockholders, then the Glencore Group shall be entitled to designate in writing a substitute (the “Glencore Successor Designee”) to replace the Glencore Designee as a nominee of the Board or as a director (as the case may be), in each case for the same term and as part of the same Board class, who is reasonably acceptable to the Company.The Company shall make any such determination regarding the acceptability of a proposed Glencore Successor Designee in good faith and reasonably promptly.The Board shall nominate or appoint to the Board (as the case may be) the Glencore Successor Designee no later than one business day after the Company’s determination that such Glencore Successor Designee is reasonably acceptable.Upon becoming a nominee of the Board or a member of the Board pursuant to this Section 3, a Glencore Successor Designee shall become the Glencore Designee for all purposes under this Agreement.The Company and the Glencore Group shall take all actions necessary to give effect to the provisions of this Section 3. Century Aluminum Company 2511 Garden Road Bldg. A, Suite 200 Monterey, CA 93940 831-645-6555
